Order, Supreme Court, Bronx County (Nelson S. Roman, J.), entered August 17, 2004, which, to the extent appealed from, denied enforcement of a so-ordered stipulation of settlement, unanimously affirmed, without costs.
As correctly found by the IAS court, the stipulation reached in open court on December 4, 2003 did not create a binding contract, inasmuch as it was expressly contingent upon the parties entering into a mutually agreeable settlement in writing, which did not occur (see Matter of Meister, 43 AD2d 41 [1973], appeals dismissed 34 NY2d 698 [1974]). Concur—Mazzarelli, J.P., Friedman, Nardelli and Williams, JJ.